Response to Amendments
The Amendment filed 2/25/2022 has been entered. Claims 6, 9-21 and 24-27 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each objection previously set forth in the Final Office Action mailed 12/1/2021. 

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 2/25/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 15, 17 and 24, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the horizontal hole has another orifice opened in the horizontal direction parallel to the bonding surface to penetrate through lateral sides of the microneedle, as recited in claim 15; the horizontal hole includes a plurality of horizontal hole portions, as recited in claim 17; or the feature of the first microneedle element includes a first straight portion extending from the first 6Application No.: 16/498,863element main body, and an arrowhead portion having the arrowhead shape and connected to the first straight portion at a tip end of the first microneedle element, the second microneedle element includes a second straight portion extending from the second element main body, and the horizontal hole is formed between the first straight portion and the second straight portion, as recited in claim 24, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: Japanese Patent Application JP2012157406 to Inoue et al. which discloses a microneedle array (Figs. 3-6; the Examiner notes that a single microneedle unit could constitute a microneedle array (e.g.,  1 X 1 microneedle array), and a single microneedle unit is taught in the embodiment of Figs. 3-6) comprising: a first divisional element (divided element B) including a first element main body (main body 4a2 and/or divided body 4b2) and a first microneedle element (needle 4c2) arranged on the first element main body {main body 4a2 and/or divided body 4b2); a second divisional element (divided element A) to be bonded to the first divisional element (divided element B) (see Figs. 3a-3b), and including a second element main body (main body 4a1 and/or divided body 4b1) and a second microneedle element (needle 4c1) arranged on the second element main body (main body 4a1 and/or divided body 4b1), the second microneedle element (needle 4c1) being bonded to the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/AMBER R STILES/Primary Examiner, Art Unit 3783